WRIT GRANTED AND MADE PEREMPTORY:
The ex parte custody order granted by the trial court on January 10, 1989, which suspended the father’s custodial rights without notice, service of pleadings, and without affording a hearing within a reasonable time to the father is null and without effect. See Guillory v. LaFleur, 469 So.2d 444 (La.App. 3rd Cir.1985). Therefore, the January 10, 1989, order suspending the father’s custody is vacated, and the trial court is hereby ordered to hold a hearing on the petition for modification of the joint custody plan on or before March 1, 1989.